Citation Nr: 1201192	
Decision Date: 01/12/12    Archive Date: 01/20/12

DOCKET NO.  08-36 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for a right shoulder disability.

3. Entitlement to service connection for a low back disability.

4. Entitlement to service connection for a left knee disability.

5. Entitlement to service connection for a right knee disability.

6. Entitlement to service connection for bilateral foot tendon disability.

7. Entitlement to service connection for bilateral carpal tunnel syndrome.

8. Entitlement to service connection for a finger joint disability.

9. Entitlement to service connection for a left elbow disability. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1984 to July 1992.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).   

The matters of service connection for bilateral carpal tunnel syndrome, and for right shoulder, left knee, right knee, bilateral foot tendon, finger joint, and left elbow disabilities are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required. 


FINDINGS OF FACT

1. Hypertension was not manifested in service or in the Veteran's first postservice year and the preponderance of the evidence is against a finding that his current hypertension is related to an event, injury, or disease in service.

2. A chronic low back disability was not manifested in service, and it is not shown that the Veteran has, or during the pendency of this claim has had, a low back disability. 

CONCLUSIONS OF LAW

1. Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2. Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to these claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  A March 2007 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  It also informed the Veteran of disability rating and effective date criteria.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  The RO twice requested treatment records from Dr. B.G. with no response.  The Veteran's subsequent correspondence indicates that such records were not located after numerous searches by the provider's office.  Accordingly, further development in that regard is unnecessary.  As there is no competent evidence that the Veteran has a low back disability development for an examination is not necessary.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The RO arranged for an examination regarding the Veteran's hypertension in December 2008.  The examination is adequate as the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.

B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to these appeals.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

	Hypertension

For certain chronic diseases (including hypertension), service connection may be established on a presumptive basis if they are manifested to a compensable degree in a specified period of time postservice (one year for hypertension). 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Code 7101, Note (1).

On August 1988 service reenlistment examination the Veteran's blood pressure was 134/86.  On a Report of Medical History the Veteran denied a history of high or low blood pressure.  

On July 1992 service separation examination the Veteran's blood pressure was 132/84.  On a Report of Medical History the Veteran denied a history of high or low blood pressure.  

A March 2005 private outpatient treatment record (an initial visit to establish care) notes that the Veteran had hypertension.  

A February 2006 private outpatient treatment record (new patient visit) notes that the Veteran reported a history of hypertension.  The assessment was elevated blood pressure without hypertension.   

A March 2006 private outpatient treatment record notes that the Veteran presented with a complaint of "elevated blood pressure" and that he had a history of his last blood pressure being high and feeling nervous when having his blood pressure taken.  He denied taking prescription medications.  The assessment was essential hypertension; medication was prescribed.  

A March 2006 private outpatient treatment record notes that the Veteran was in for a blood pressure check and stated that he was given a trial of blood pressure medication and was told to come back for a blood pressure check before the medication ran out to see if it was working. 

On December 2008 VA examination the Veteran reported that he had hypertension onset in 1992 and that it required continuous medication.  Blood pressure readings were: 123/79 mm, 130/83, and 135/78.  The diagnosis was essential hypertension.  The examiner opined that the Veteran's hypertension was not caused by or a result of military service.  She noted that the Veteran had intermittent episodes of elevated blood pressure in the military, but that only two of the days of the three day blood pressure evaluation were done and the other elevated readings were associated with treatment for pain or illness.  She added that the Veteran was never diagnosed or treated for hypertension while in the military and had consistently denied such.  She noted that the Veteran was normotensive on 7 occasions including on service separation examination and there were no records of hypertension until March 2005 at which time the Veteran was morbidly obese, the more likely cause of his current hypertension.  She cited to a medical treatise that noted that in the absence of end-organ damage, hypertension should not be diagnosed until blood pressure has been measured 3 to 6 visits over weeks or months as blood pressures have been shown to drop between visits and patients considered to initially be hypertensive are in fact normotensive.  It also noted that obesity was associated with an increased prevalence and incidence of hypertension.  

In February 2009 correspondence the Veteran stated that he had 13 readings in service that could be characterized as Stage 1 or Stage 2 high blood pressure according to the American Heart Association and that such indicates that his hypertension was present during service.  He stated that his blood pressure was highly elevated on his discharge medical examination, and that it only showed a normal blood pressure reading because he was tested three times and instructed to lie down and remain calm.  

The Veteran's private outpatient treatment records show a diagnosis of hypertension and it is not in dispute that he has such disability.  While the Veteran's STRs show instances of elevated blood pressure readings in service, hypertension was not diagnosed in service, and on July 1992 service separation examination he denied a history of high blood pressure and his blood pressure was within normal limits.  Accordingly, service connection for hypertension on the basis that it became manifest in service and persisted is not warranted.  

While the Veteran reported that hypertension was diagnosed in the first postservice year, records from that alleged provider are unavailable, and the postservice treatment records that are of record suggest that his hypertension is of more recent onset.  Notably, a March 2005 initial visit found hypertension, but the Veteran did not report a past medical history of hypertension (since 1992 or otherwise) and did not report being treated with any prescription medication.  Additionally, on March 2006 visit (at which time medication for hypertension was prescribed), the Veteran denied he had been taking prescription medication.  The most probative evidence does not support, but contradicts the Veteran's allegation that his hypertension has been diagnosed and treated since 1992.  His statements to the contrary are self-serving, uncorroborated, and deemed not credible.  Accordingly, as there is no competent and credible evidence that hypertension was manifest in the first postservice year, service connection for such disability on a presumptive basis (as a chronic disease under 38 U.S.C.A. § 1112) is also not warranted.  

Given the above, to establish service connection for hypertension the Veteran must affirmatively show, by competent evidence, that his hypertension is causally related to his service.  He has presented no such evidence.  The only competent evidence of record in the matter of a nexus between the Veteran's hypertension and his service, the opinion of the December 2008 VA examiner, is to the effect that the Veteran's hypertension was not caused by or a result of military service, but was more likely caused by his later onset morbid obesity.  As the opinion is by a medical professional competent to provide it, and explains the underlying rationale (citing to clinical data and medical treatise evidence), and identifies a more likely etiology, it is probative evidence in this matter.  As there is no medical evidence to the contrary the Board finds no reason to question the competence of the examiner; it is persuasive.   

The Board notes the Veteran's contention that his hypertension had its onset in service.  However, whether current hypertension had its onset in or is related to the Veteran's remote service is a medical question that is not capable of resolution through lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (2007).  Notably, hypertension is not a disability capable of lay observation as it is established through diagnostic studies.   However, the Veteran has opined that diagnostic studies in service show the onset of hypertension.  The Board also notes that the Veteran submitted treatise evidence to support his theory that the elevated blood pressure readings in service were Stage 1 and Stage 2 high blood pressure, which exceeded pre-hypertensive readings, thus placing the onset of his hypertension in service.  However, the VA examiner addressed (and dismissed as evidence of hypertension) these readings, noting that they were taken in connection with illness or injury and that the Veteran's blood pressure was normotensive on 7 other occasions including service separation.  She also cited to medical treatise evidence in explaining the significance of isolated findings of high blood pressure, noting that blood pressures have been shown to drop between visits and patients considered initially to be hypertensive are in fact found to be normotensive.  Notwithstanding the Veteran's supporting medical treatise evidence, the Board finds the examiner's opinion to be more probative than the Veteran's lay assertions as she is a trained medical professional with expertise to interpret the significance of clinical data.  

Additionally, a lengthy time interval (13 years) between active service and the initial postservice documented diagnosis of hypertension is, of itself, a factor weighing against a finding of service connection for the hypertension.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  In light of the foregoing, the preponderance of the evidence is against the claim, and therefore the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.

	Low back disability

On August 1988 service reenlistment examination the Veteran's spine was normal on clinical evaluation.

An August 1989 STR notes that the Veteran strained his back playing in a game.  The assessment was "[illegible] strain."  Medication and light duty were prescribed.

A June 1991 STR notes that the Veteran strained his lower back two days prior and had experienced dull pain in the lumbosacral spine midline region without neurological complaints.  The assessment was low back strain; rest, ice, and medication were prescribed.  
On July 1992 service separation examination the Veteran's spine was normal on clinical evaluation.  In an associated Report of Medical History the Veteran endorsed recurrent back pain.  He reported injuring his back in a volleyball game.  The examiner noted that the Veteran had a history of chronic low back pain but no current disability was diagnosed. 

A March 2005 private outpatient treatment record notes that on musculoskeletal examination the Veteran reported recurring back pain.  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether or not there is competent evidence that he actually has the disability for which service connection is sought (a low back disability).  In the absence of proof of such disability there is no valid claim for service connection.  See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).  

Regarding the Veteran's complaints of low back pain in service, such were treated conservatively with no chronic pathology or residual disability noted.  On service separation examination a history of chronic low back pain was noted; however, the spine was normal on clinical evaluation with finding of pathology or diagnosis of a chronic disability entity.  Accordingly, a chronic low back disability is not shown to have been manifested in service.

While the Veteran has reported that he has had recurrent low back pain and a private treatment record (outside the appeal period) notes that the Veteran reported recurring back pain, none of the treatment records during the appeal period show a diagnosis of a low back disability.  The Veteran is competent to report that he has low back pain.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 308-309 (2007).  He has complained (and diagnosis has been made) of low back pain; however, pain alone is not a compensable disability for which service connection may be granted.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  None of the Veteran's medical records document that his low back pain is attributable to pathology or a chronic disability entity.  Additionally, the Veteran is not competent to attribute his back pain to underlying pathology or chronic disability entity as that is a matter beyond lay observation and he is not shown to possess medical expertise.  See Jandreau, 492 F. 3d at 1376.  

There has been no evidence received that shows or suggests the presence of a low back disability, and the Veteran has not identified any pertinent evidence in the matter that remains outstanding.  Consequently, the threshold requirement necessary to substantiate the claim of service connection for a low back disability is not met.  Without a finding of a current low back disability, there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against this claim; therefore, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim must be denied.


ORDER

Service connection for hypertension is denied.

Service connection for a low back disability is denied.


REMAND

Regarding service connection for bilateral carpal tunnel syndrome, and for right shoulder, left knee, right knee, bilateral foot/tendon, finger joint, and left elbow disabilities, while the notice provisions of the VCAA appear to be satisfied the Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).   

The RO sent requests for records of treatment the Veteran identified with Dr. A.R.  A handwritten response from Dr. A.R.'s office notes that the "records were transferred as per patient 2/9/07."  In August 2008 correspondence the Veteran stated that he had been in contact with the office and that they could not locate or no longer had any records pertaining to his treatment.  The Board notes that in a claim of service connection, the complete history of the disability for which service connection is sought is pertinent evidence.  As the disposition of the above mentioned identified records is uncertain and as they remain outstanding; they must be secured or reasonably certified to be unavailable to ensure proper adjudication of the claims on a complete record.    

In a July 2008 letter the Veteran's private physician noted that she had treated the Veteran for chronic joint pain in the wrists, fingers, right shoulder, knees, and ankles and that it was her opinion that he suffered from osteoarthritis, which was caused by repetitive motion activities he engaged in during service (to include in personnel and playing volleyball).  His STRs show varied complaints involving the right arm, ankle, and left knee.  Accordingly, the Board finds that the evidence of record suggests that the Veteran may have disabilities that are associated with his service.  Accordingly, the "low threshold" standard as to when a VA examination is necessary is met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)); an examination to secure a nexus opinion is necessary.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following:

1. The RO should obtain the appropriate release from the Veteran, and secure from Dr. A.F. the outstanding records of treatment for the disabilities at issue he provided the Veteran.  If necessary the RO should seek clarification as to where the records were "transferred as per patient", and pursue them to a logical conclusion (i.e., until they are located, or further search would be pointless)  If the records are unavailable it should be so certified for the record.  If the records received suggest treatment by other providers, the pertinent treatment records from such providers must also be sought. 

2. The RO should then arrange for an orthopedic examination of the Veteran to determine the nature and likely etiology of the alleged disabilities.  The examiner must review the Veteran's claims file in conjunction with the examination.  The examiner should note the Veteran's lay testimony (and the supporting lay statement from a fellow soldier) regarding the occurrence of injuries in service.  Following examination of the Veteran, and review of his pertinent medical history the examiner should provide an opinion that responds to the following: 

a. Please identify (by medical diagnosis) any right shoulder, right knee, left knee, bilateral foot/tendon, left elbow, finger joint, and bilateral wrist disabilities.

b. As to each diagnosed disability entity, please indicate whether it is at least as likely as not (a 50% or greater probability) that such is related to the Veteran's active service (to include as due to injury/repetitive activity therein)? 

c. The examiner is asked to note the July 2008 opinion of D.F., M.D., expressing agreement or disagreement with the opinion (and explaining the rationale therefore).  

The examiner is asked to explain the rationale for all opinions, with citation to supporting clinical data and/or medical texts or treatises as deemed appropriate. 

3. The RO should then re-adjudicate the claims.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


